OSCN Found Document:IN RE AMENDMENT OF RULE SEVEN (H) OF RULES GOVERNING ADMISSION TO THE PRACTICE OF LAW

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE AMENDMENT OF RULE SEVEN (H) OF RULES GOVERNING ADMISSION TO THE PRACTICE OF LAW2017 OK 91Case Number: 6584Decided: 11/20/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 91, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


In Re: Amendment of Rule Seven (h) of the Rules Governing Admission to the Practice of Law, 5 Ohio St. 2011, Ch. 1, app. 5


ORDER


This matter comes on before this Court upon an Application to Amend Rule Seven (h) of the Rules Governing Admission to the Practice of Law, 5 Ohio St. 2011, Ch. 1, app 5. This Court finds that it has jurisdiction over this matter and the Rules are hereby amended as set out in Exhibit A attached hereto effective June 1, 2018.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 20th day of November, 2017.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.




EXHIBIT A
RULE SEVEN
The following non-refundable fees shall be paid to the Board of Bar Examiners at the time of filing of the application:
(a) Registration:
Regular . . . . . . . . . . . . $125
Nunc Pro Tunc . . . . . . . $500
(b) By each applicant for admission upon motion: the sum of $2,000.
(c) By each applicant for admission by examination under Rule Four, §1:
FEBRUARY BAR EXAM
Application filed on or before:


1 September . . . . .$1,000
1 October . . . . . . .$1,050
1 November . . . . .$1,150
 


JULY BAR EXAM
Application filed on or before:


1 February . . . . . .$1,000
1 March . . . . . . . .$1,050
1 April . . . . . . . . .$1,150


(d) By each applicant for a Special Temporary Permit under Rule Two, §5: the sum of $750.
(e) By each applicant for admission by a Special Temporary Permit under Rule Two, §6: the sum of $100.
(f) For each applicant for a Special Temporary Permit under Rule Two, §7, there will not be any fee charged to the applicant.
(g) By each applicant for a Temporary Permit under Rule Nine: $150.
(h) By each applicant for admission by examination other than those under subparagraph (c) hereof:
FEBRUARY BAR EXAM
Application filed on or before:
1 September . . . . . $300 400

1 October . . . . . . . $350 450
1 November . . . . . $450 550

JULY BAR EXAM
Application filed on or before:
1 February . . . . . . $300 400

1 March . . . . . . . . $350 450


1 April . . . . . . . . . . $450 550

 

 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.